                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:10CR193

       vs.
                                                     ORDER ON APPEARANCE FOR
DEANDRE W. ROBINSON,                               SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on February 26, 2020 regarding Petition
for Offender Under Supervision [224]. Karen M. Shanahan represented the defendant.
Patrick C. McGee represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on
April 9, 2020.
       The government moved for detention based upon danger.               The defendant
requested a detention hearing which was held. The court finds that the defendant failed
to meet his burden to establish by clear and convincing evidence that he will not pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
§ 3143(a)(1). The government’s motion for detention is granted as to danger and the
defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 26th day of February, 2020.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
